              UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF MICHIGAN
                   SOUTHERN DIVISION
 

    FCA US LLC F/K/A
    CHRYSLER GROUP
    LLC,

                   Plaintiff,
              v.                       Case No. 16-14282
                                       Hon. Terrence G. Berg
    RIGHTTHING, LLC,
    ADP RPO, LLC, APC
    WORKFORCE SOLU-
    TIONS, LLC D/B/A
    ZEROCHAOS, COM-
    PUTER AND ENGI-
    NEERING SERVICES,
    INC., KYYBA, INC., and
    AEROTEK, INC.,

                   Defendants.

          ORDER GRANTING PLAINTIFF’S MOTION TO
                      REMAND
     I.   Introduction

     Plaintiff filed the original Complaint in this matter in Oakland

County Circuit Court on October 28, 2016 against Defendants

RightThing and ADP. ECF No. 1-3. Defendants removed the case

to federal court on December 8, 2016. ECF No. 1. Pursuant to a

stipulation and order extending the deadline to add new parties to
January 31, 2017, ECF No. 17, Plaintiff amended its Complaint on

                                   1
 
January 30, 2017 to add four additional defendants: APC, doing

business as ZeroChaos (“ZeroChaos”), Computer and Engineering

Services (“CES”), KYYBA, and Aerotek. Plaintiff now seeks remand

to state court on the ground that the addition of ZeroChaos destroys

complete diversity between the parties, depriving this Court of ju-

risdiction pursuant to 28 U.S.C. § 1447. Two defendants, Aerotek

and ZeroChaos, oppose remand, urging instead that this Court

ought to deny joinder of ZeroChaos. The remaining four defendants

did not respond to Plaintiff’s motion. The Court GRANTS Plain-

tiff’s Motion to Remand. The pending Motion for Summary Judg-
ment (ECF No. 53) is DENIED AS MOOT.

    II.   Background

    This case involves contracts between Plaintiff and Defendant
RightThing, under which RightThing provided “Recruitment Out-

sourcing Services” to Plaintiff. According to Plaintiff, in order to

provide those recruitment services, RightThing contracted with De-

fendant ZeroChaos to procure temporary employees for Plaintiff.

ZeroChaos then contracted with Defendants CES, KYYBA, and

Aerotek to provide those employees. ECF No. 62 PageID.722.
Again, according to Plaintiff, the original contract between Plaintiff

and RightThing required RightThing to indemnify and insure

Plaintiff. Id. at PageID.723. The original contract also permitted



                                  2
 
RightThing to subcontract with other entities, so long as the sub-

contract was no less protective of Plaintiff’s rights than the original

contract. Id. Any subcontracts were allegedly required to be in “sub-

stantially the same form” as a sample subcontract attached to the

original contract between Plaintiff and RightThing. Id. The claims

in this case arise out of an allegation that Defendants breached

these contractual provisions.

    As noted above, Defendants RightThing and ADP removed the

case to federal court approximately two months after Plaintiff filed

the case, invoking the Court’s diversity jurisdiction. “Diversity of
citizenship . . . exists only when no plaintiff and no defendant are

citizens of the same state.” Curry v. U.S. Bulk Transport, Inc., 462

F.3d 536, 540 (6th Cir. 2006) (citation omitted). After discovery,
pursuant to a stipulated order extending the deadline to amend the

Complaint to add parties, on January 20, 2018, Plaintiff added four

defendants: ZeroChaos, CES, KYYBA, and Aerotek. On August 20,

2018, counsel for ZeroChaos informed Plaintiff that ZeroChaos was

not completely diverse from Plaintiff. ECF No. 58 PageID.691. Zero-

Chaos provided details of its citizenship to Plaintiff on October 17,
2018. Id. For purposes of federal diversity jurisdiction, an LLC “has

the citizenship of each of its members.” Varsity Brands, Inc. v. Star

Athletica, LLC, 799 F.3d 468, 494 (6th Cir. 2015) (quoting Delay v.
Rosenthal Collins Grp., LLC, 585 F.3d 1003, 1005 (6th Cir. 2009)).

                                  3
 
    According to counsel for ZeroChaos, “one individual member of

ZeroChaos is a citizen of Sweden and two other individual members

are U.S. citizens domiciled abroad.” ECF No. 58 PageID.691; ECF

No. 58-1. Plaintiff also has foreign citizenship. ECF No. 58

PageID.693. Plaintiff argues, and Defendants agree, that the citi-

zenship of these three members of ZeroChaos destroys diversity ju-

risdiction.

    First, U.S. citizens domiciled abroad are “stateless persons” who

cannot invoke diversity jurisdiction in federal courts. Nat’l Enters.,

Inc. v. Smith, 114 F.3d 561, 566 (6th Cir. 1997). Second, the pres-
ence of a foreign citizen on each side of a lawsuit destroys complete

diversity. TC Power Ltd. v. Guardian Indus. Corp., 568 F. App’x

376, 379 (6th Cir. 2014).
    The parties agree that this Court no longer has jurisdiction over

the case after the addition of ZeroChaos. But they disagree on what

to do about it. Plaintiff seeks remand to state court; responding De-

fendants instead request that the Court deny joinder of ZeroChaos

and retain the case without ZeroChaos as a defendant.

    III. Standard of Review
    Parties agree that the relevant standard of review is found in 28

U.S.C. § 1447(e). That statute provides: “If after removal, the plain-

tiff seeks to join additional defendants whose joinder would defeat
subject matter jurisdiction, the Court may deny joinder, or permit

                                  4
 
joinder and remand the action to the State court.” Plaintiff argues

that the plain text of 28 U.S.C. § 1447(e) requires remand because

the Court has already “permit[ted] joinder.” Responding Defend-

ants argue that the joinder on January 30, 2018, was pursuant to a

stipulation, and therefore not permitted by the Court. In such cases,

Defendants say, the Court can retroactively reject post-removal

joinder.

    Defendants urge a factor-by-factor analysis that case law has

overlaid on the text of the statute. These factors include: “[T]he ex-

tent to which the purpose of the amendment is to defeat federal ju-
risdiction, whether plaintiff has been dilatory in asking for amend-

ment, whether plaintiff will be significantly injured if amendment

is not allowed, and any other factors bearing on the equities.” Wells
v. Certainteed Corp., 950 F. Supp. 200, 201 (E.D. Mich. 1997) (quot-

ing Hensgens v. Deere & Co., 833 F.2d 1179, 1182 (5th Cir. 1987)).

In its Reply, Plaintiff also argues that, even if the Court conducted

a factor-by-factor analysis, that analysis would come out in Plain-

tiff’s favor.

    The Court finds that it must analyze the factors set forth in
Wells. While the Court did enter the stipulated order that allowed

Plaintiff to add defendants, it did not explicitly “permit” Plaintiff to

join non-diverse defendants. And “a district court has the authority
to reject a post-removal joinder that implicates 28 U.S.C. § 1447(e),

                                   5
 
even if the joinder was without leave of court.” Mayes v. Rapoport,

198 F.3d 457, 462 n.11 (4th Cir. 1999) (finding that reading

§ 1447(e) in conjunction with Fed. R. Civ. P. 15(a), 19, and 21 makes

it clear that a district court “has authority to pass upon any at-

tempts—even those for which the plaintiff needs no leave of court—

to join a nondiverse defendant.”); accord. Phillip-Stubbs v. Walmart

Supercenter, No. 12-10707, 2012 WL 1952444, at *3–4 (E.D. Mich.

May 25, 2012). Consequently, the Court discusses each factor be-

low.

    IV.   Analysis
    As set forth above, § 1447(e) provides the Court with two choices;

it has discretion to decide whether to deny joinder of ZeroChaos or

to permit joinder and remand the case to state court. The factors
set forth in Wells are non-exhaustive but provide a helpful frame-

work for addressing the fundamental question: whether joinder and

remand are in the interest of justice. See Nazario v. Deere & Co.

d/b/a John Deere, 295 F. Supp. 2d 360, 363 (S.D.N.Y. 2003). After

an analysis of the four factors, the Court finds that the balance of

equities weighs in favor of permitting joinder and remanding the
case to state court.


       a. The extent to which the proposed amendment’s in-
          tent was to destroy federal jurisdiction


                                  6
 
    Responding defendants do not allege that the purpose of adding

ZeroChaos was to destroy federal jurisdiction. The Court finds no

reason to think that this factor weighs against Plaintiff. As outlined

above, ZeroChaos appears to be a contractual link between

RightThing and the other three defendants (CES, KYYBA, and Aer-

otek). In addition, Plaintiff apparently did not know ZeroChaos’ cit-

izenship when it joined ZeroChaos as a defendant. Based on the

record and Plaintiff’s explanation for its need to join ZeroChaos, it

appears that Plaintiff did not intentionally seek to destroy federal

jurisdiction by adding a non-diverse party. Therefore, this factor
weighs in Plaintiff’s favor.


      b. Whether the plaintiff was dilatory in joining the
         nondiverse defendant
    Plaintiff joined ZeroChaos pursuant to a stipulated order be-

tween the parties—within the deadline to which the existing de-

fendants agreed. Defendant ZeroChaos argues that Plaintiff could

have joined ZeroChaos in the original state court action when Plain-
tiff filed suit in October 2016. Plaintiff responds that it did not have

a basis to add ZeroChaos as a defendant until it received copies of

relevant contracts and insurance documents during discovery. De-
fendants do not specifically dispute this, saying only that “Plaintiff




                                   7
 
was aware of ZeroChaos’s identity and its role in providing tempo-

rary workers to perform services for Plaintiff.” ECF No. 59

PageID.706 (emphasis added). District courts are “required to re-

solve all doubts about federal jurisdiction in favor of remand.” In re

Business Men’s Assur. Co. of Am., 992 F.2d 181, 183 (8th Cir. 1993).

The Court finds that acting within an agreed-upon deadline to

amend, with an articulated, sound reason for failure to join the de-

fendant in the initially-filed Complaint, is not dilatory.


      c. Whether plaintiff would be significantly injured if
         the motion to amend were denied
    Defendants claim that Plaintiff will not suffer prejudice through
denial of joinder because Plaintiff’s claim against ZeroChaos is sep-

arate from its claims against the other defendants and can be vin-

dicated separately in state court. But upon a review of the Plaintiff’s

summary of the dispute, it appears that requiring Plaintiff to air its

claim against ZeroChaos separately in state court would waste of

party and judicial resources. As Plaintiff explains, ZeroChaos is the
contractual link between RightThing and the other three defend-

ants. Any suit against ZeroChaos on its own in state court would

necessarily require duplicating much of the federal court proceed-
ings. Meanwhile, for Plaintiff to bear this cost would be prejudicial.

See Ivnes v. Novartis Pharmaceutical Corp., No. 3:12-cv-191, 2013


                                  8
 
WL 499211, at *3 (E.D. Tenn. Feb. 7, 2013) (finding prejudice where

plaintiffs would be “required to manage two lawsuits in separate

courts when both cases are clearly related to the same events”).

      d. Any other equitable factors

    In their Responses, Defendants rest on a “diverse defendant’s in-

terest in selecting a federal forum.” ECF No. 59 PageID.708 (quot-

ing J. Lewis Cooper Co. v. Diageo N. Am., Inc., 370 F. Supp. 2d 613,

618 (E.D. Mich. 2005)). But the same court noted that “the plaintiffs

also have a right to fashion their lawsuit, select their causes of ac-

tion, and advance theories against the parties of their choosing.” Id.
In this case, particularly because of the intertwined claims against

these six defendants, the Plaintiff’s right to bring a suit against par-

ties of its choice outweighs Defendants’ choice of a federal forum.
    Responding Defendants also raise a due process argument. They

say that if this case were remanded, the defendants could be found

to have waived personal jurisdiction defenses in state court by liti-

gating in federal court in the forum state. For this proposition, De-

fendant ZeroChaos cites Gerber v. Riordan, 649 F.3d 514, 517 (6th

Cir. 2011). While Gerber deals comprehensively with waiver of per-
sonal jurisdiction defenses in federal court, it does not address the

issue that is central here: whether waiver of personal jurisdiction

defenses in federal court presents a due process violation if the case
is remanded to state court.

                                   9
 
       For its part, Defendant Aerotek contributes one out-of-state

court case on this point, SII MegaDiamond, Inc. v. Am. Superabra-

sives Corp., 969 P.2d 430, 437 (Utah 1998). In MegaDiamond, the

Utah Supreme Court stated:


              When a defendant consents to personal jurisdiction in a
              federal court sitting in diversity, that defendant neces-
              sarily consents to the forum state’s exercise of personal
              jurisdiction. Allowing a defendant to waive personal ju-
              risdiction in the federal court but later contest the exer-
              cise of jurisdiction in a state court is tantamount to al-
              lowing a defendant to waive jurisdiction in one district
              court in Utah but contest it in another district court.
       Id. at 437.

While Defendants attempt to paint this as a reason to deny joinder
of ZeroChaos and keep the case in federal court, the Court sees this

point of law as largely irrelevant. If defendants in diversity cases

have valid personal jurisdiction defenses, they ought to assert them

in the first instance.1 This is especially true where defendants stip-

ulate to an extension of the deadline to add new parties, as



                                                            
1 If a defendant has a valid personal jurisdiction defense in state court, the
defendant will also have a valid personal jurisdiction defense in federal court.
In federal cases based on diversity jurisdiction, the federal court looks to state
law to determine whether the court has personal jurisdiction over the defend-
ant. MAG IAS Holdings v. Schmuckle, 854 F.3d 894, 899 (6th Cir. 2017) (“In
determining whether limited personal jurisdiction exists over a given defend-
ant, we look to both the long-arm statute of the forum state and constitutional
due-process requirements.”).
                                                               10
 
RightThing did. ECF No. 17. Even after removal, there is no guar-

antee that a case in federal court on diversity jurisdiction will re-

main in federal court. That is clear from the text of 28 U.S.C.

§ 1447(e). Nothing prevented Defendants from challenging per-

sonal jurisdiction in the federal forum if they had a good faith basis

that the facts supported such a challenge, but they chose not to do

so. Defendants also chose to allow Plaintiff more time to add par-

ties, and Plaintiff amended the Complaint within the agreed upon

time-frame. The Court declines to find Defendants’ waiver of per-

sonal jurisdiction defenses in federal court to be a reason to permit
them to remain in federal court against the wishes of Plaintiff and

against the balance of equities in the case as a whole. The addition

of a non-diverse party deprives this Court of subject matter juris-
diction; the case will therefore be remanded.

     V.   Conclusion

     For the foregoing reasons, Plaintiff’s Motion to Remand is

GRANTED. The pending Motion for Summary Judgment is DE-

NIED AS MOOT. The case will be remanded to Oakland County

Circuit Court.


     SO ORDERED.

    Dated: December 20, 2018 s/Terrence G. Berg
                             TERRENCE G. BERG
                             UNITED STATES DISTRICT JUDGE

                                 11
 
                         Certificate of Service
         I hereby certify that this Order was electronically filed,
    and the parties and/or counsel of record were served on
    December 20, 2018.
                              s/A. Chubb
                              Case Manager

 




                                    12
 
